DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/20/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, inter alia, the limitation " the other side in the scanning direction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites, inter alia, the limitation " the side of the first connecting portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al.  (U.S. Pat. 6,113,217).
Araki et al.  disclose the following claimed limitations:
Regarding independent Claim 1, an image recording apparatus (Title) comprising: 
a carriage (6) configured to support a recording head that ejects liquid and configured to perform reciprocating motion in a scanning direction (col. 5, lines 36-67, cols. 6-7, col. 8, lines 1-61 and Figs. 1-9); 
a liquid containing portion (8) configured to contain liquid that is supplied to the recording head (col. 5, lines 63-67 and Figs. 1-3); 
a tube (4) configured to connect the recording head and the liquid containing portion to supply liquid from the liquid containing portion to the recording head, the tube including a first section that extends in the scanning direction and a second section that extends in the scanning direction above the first section (col. 5, lines 63-67 and Figs. 1-9); 
a support portion (2) configured to support the first section and be secured to an apparatus main body (col. 5, lines 36-67, cols. 6-7, col. 8, lines 1-61 and Figs. 1-9); and 
a rotating member (19, 20, 21) provided in the support portion at a position facing the second section (col. 1, lines 53-67, col. 2, lines 1-9, col. 8, lines 55-61 and Figs. 4, 15).
Regarding Claim 2, wherein 
the first section is a section that extends from a connecting portion connected with the liquid containing portion to a one side in the scanning direction, and is a section that is supported by the support portion so as not to move while the carriage is performing the reciprocating motion (col. 5, lines 36-67, cols. 6-7, col. 6, lines 1-17 and Figs. 1-2), and wherein 
the second section is a section that curves from the section, which is supported by the support portion, of the first section, extends to the other side in the scanning direction, and is connected to the carriage, and is a section that moves while the carriage is performing the reciprocating motion (col. 5, lines 36-67, cols. 6-7, col. 6, lines 1-17 and Figs. 1-2).
Regarding Claim 3, a conveying unit (9, 17) configured to convey a recording medium along a conveying path (col. 1, lines 46-50 and Figs. 1-3, 13-14), wherein 
the liquid containing portion is disposed at a position that deviates from the conveying path to the other side in the scanning direction (Figs. 1-2).
Regarding Claim 6, wherein the rotating member (19) is a cylindrical rotating member, and a rotation axis of the rotation member is in a direction perpendicular to the scanning direction (Figs. 18-19).
Regarding Claim 7, the rotating member contacts and supports the second section of the tube in a case where the second section sags down, and rotates to guide the second section while the carriage is moving (col. 3, lines 62-67).
Regarding Claim 13, the recording head (1, col. 1, lines 21-46 and Figs. 1-2 and 12-14.
Regarding independent Claim 8, an image recording apparatus (Title) comprising: 
a carriage (6) configured to support a recording head that ejects liquid and configured to perform reciprocating motion in a scanning direction (col. 5, lines 36-67, cols. 6-7, col. 8, lines 1-61 and Figs. 1-9); 
a liquid containing portion (8) configured to contain liquid that is supplied to the recording head (col. 5, lines 63-67 and Figs. 1-3); 
a tube (4) configured to supply liquid from the liquid containing portion to the recording head, the tube being connected so as to be laid between a first connecting portion connected with the liquid containing portion and a second connecting portion connected with the carriage which is located above the first connecting portion (col. 5, lines 63-67 and Figs. 1-9); and 
a support portion (2) configured to support the side of the first connecting portion, and be secured to an apparatus main body, wherein the support portion includes a rotating member (19, 20, 21) that, in a case where a section on the side of the second connecting portion sags down, rotates to guide a sagging section while the carriage is moving (col. 1, lines 53-67, col. 2, lines 1-9, col. 3, lines 62-67, col. 5, lines 36-67, cols. 6-7, col. 8, lines 1-61 and Figs. 1-9, 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al.  (U.S. Pat. 6,113,217) in view of Ikeda (U.S. 2011/0267399 A1). 
Araki et al. disclose the following claimed limitations:
Regarding Claim 4, wherein the connecting portion of the tube with the carriage is located above the connecting portion of the tube with the liquid containing portion (Figs. 1-3).
Regarding Claim 5, a guide plate (e.g. 18) that is disposed to extend over the conveying path in the scanning direction, and guides the first section of the tube, wherein the support portion is secured at a position in the guide plate above the conveying path, and wherein the rotating member is disposed in the support portion on a side closer to the standby position (col. 7, lines 25-43 and Figs. 6, 9).
Araki et al. do not disclose the following claimed limitations:
Regarding Claim 4, wherein the carriage has a standby position at a position that deviates from the conveying path to the other side in the scanning direction. 
Ikeda discloses the following claimed limitations: 
Regarding Claim 4, wherein the carriage has a standby position at a position that deviates from the conveying path to the other side in the scanning direction (§0038 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the standby position of Ikeda to the image recording apparatus of Araki et al. to reduce the risk of contamination of recording media as a result of maintenance operations.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 9-10 is the inclusion of the limitations of an image recording apparatus that includes a valve configured to control supply of liquid via the tube, wherein the support portion includes a valve holder portion configured to support the valve. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 11-12 is the inclusion of the limitations of an image recording apparatus that includes a guide sheet, one end of which is secured to the support portion and the other end of which is secured to the carriage, the guide sheet guiding a section of the tube from a section supported by the support portion to a section connected to the carriage; and a tube holder slider that includes an insertion portion to which the guide sheet is inserted, and a holding portion configured to hold the tube, the tube holder slider bundling the guide sheet and the tube at a predetermined location in the extending direction of the guide sheet. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853    
                                                                                                                                                                                     /CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852